CRIST, Presiding Judge.
Dissolution proceeding. We affirm.
Husband asserts he was denied a fair trial for the reason the trial court failed to enforce its local court Rule 68.4 requiring wife to file her financial statement prior to trial. Circuit Court Rule 68.4 was not made part of the record. Husband filed a motion herein asking us to make circuit court Rule 68.4 a part of the record on appeal. He states we cannot take judicial notice of the local court rule. Bank v. Pfeil, 537 S.W.2d 680, 681 (Mo.App.1976).
Husband concedes the decree regarding maintenance, child support and attorney’s fees was not an abuse of discretion nor against the weight of the evidence. But he says he was prejudiced by the trial court’s failure to enforce circuit court Rule 68.4, and not properly represented by his lawyer. Husband does not show in the record on appeal the evidence would be any different if the rule were enforced. He shows no prejudice by reason of any violation of a local court rule.
Husband appeared at the trial with an attorney. He filed no financial or property statements and did not testify. The question of whether the local circuit court rule should be a part of the record is of no consequence to husband because he has failed to show wherein and why any violation was prejudicial to him.
Judgment of the trial court is supported by substantial evidence and is not against the weight of the evidence. No error of *25law appears. An extended opinion would have no precedential value.
Judgment affirmed in accordance with Rule 84.16(b).
PUDLOWSKI and SIMON, JJ., concur.